                       Case 1:20-cv-10050-LAP Document 30
                                                       29 Filed 06/15/21
                                                                06/14/21 Page 1 of 2




                                                                                                       LAURA C. WILLIAMS
                                                                                                   Assistant Corporation Counsel
GEORGIA M. PESTANA                                                                            Labor & Employment Law Division
Acting Corporation Counsel
                                              THE CITY OF NEW YORK                                          Phone: 212-356-2435
                                             LAW DEPARTMENT                                                lawillia@law.nyc.gov

                                                   100 CHURCH STREET
                                                   NEW YORK, NY 10007



                                                                        June 14, 2021

          BY ECF
          Honorable Loretta A. Preska
          United States District Court
          Southern District of New York
          500 Pearl Street, Room 12A
          New York, NY 10007

                             Re:   Figueroa v. The City of New York, et al.
                                   20 Civ. 10050 (LAP)

          Dear Judge Preska:

                         I am an Assistant Corporation Counsel in the office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, assigned to represent defendants City of New York
          and New York City Police Department (“City Defendants”)1 in the above-referenced matter. I
          write to respectfully request a one-week extension of time, from June 16, 2021 to June 23, 2021,
          for City Defendants to serve and file their reply to Plaintiff’s opposition to City Defendants’
          motion to dismiss. City Defendants previously requested, and the Court granted, an extension of
          time from June 2, 2021 to June 16, 2021 for City Defendants to serve and file their reply. Plaintiff’s
          counsel consents to this request.

                            This extension is necessary because, as has been widely reported, our office has
          had a complete loss of technological access and resources over the last week. In particular, access
          to the New York City Law Department’s network and emails was completely disabled and access
          is currently being restored on a rolling and limited basis. Accordingly, for nearly a week I was
          unable to work on the reply as I did not have access to my work product, relevant documents, or
          emails. Therefore, City Defendants respectfully request a one-week extension of time to serve and
          file their reply.




          1
           Upon information and belief, the individually named defendant, Peter Mormile, has not been
          served with a summons and complaint.
        Case 1:20-cv-10050-LAP Document 30
                                        29 Filed 06/15/21
                                                 06/14/21 Page 2 of 2




             Thank you for your consideration of this request.


                                                          Respectfully submitted,

                                                                        /s/
                                                          Laura C. Williams
                                                          Assistant Corporation Counsel
cc:   Zachary T. Tortora, Esq. (By ECF)
      Derek Smith Law Group, PLLC
      Attorneys for Plaintiff
                                                      SO ORDERED.

                                                                                6/15/2021




                                              2
